PER CURIAM:
Benjamin A. Johnson appeals the district court’s order granting the Defendants’ motions to dismiss Johnson’s civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Johnson v. Pep Boys, No. CA-04-632-2 (E.D.Va. Jun. 14, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED